Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 1 of 14 PageID #: 1724




                              IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF DELAWARE

DIEBOLD NIXDORF, INC., and DIEBOLD                         )
SELF SERVICE SYSTEMS,                                      )
                                                           )
                            Plaintiffs,                    )
                                                           )
           v.                                              )   C.A. No. 19-1695 (LPS)
                                                           )
HYOSUNG TNS, INC. and NAUTILUS                             )   DEMAND FOR JURY TRIAL
HYOSUNG AMERICA INC.,                                      )
                                                           )
                            Defendants.                    )

                                     FIRST AMENDED COMPLAINT

           Plaintiffs Diebold Nixdorf, Inc.1 and Diebold Self-Service Systems (collectively,

“Diebold”) hereby set forth their Complaint against Hyosung TNS Inc. and Nautilus Hyosung

America, Inc. (collectively, “Hyosung” or “Defendants”), as follows:

                                          NATURE OF THE CASE

           1.      This action is for patent infringement arising under the patent laws of the United

States, 35 U.S.C. §§ 1, et seq. Diebold seeks monetary damages and injunctive relief in this

action.

                                                 THE PARTIES

           2.      Plaintiff Diebold Nixdorf, Inc. is an Ohio corporation with its principal place of

business at 5995 Mayfair Road, North Canton, Ohio 44720.

           3.      Plaintiff Diebold Self-Service Systems is a New York general partnership with its

principal place of business at 5995 Mayfair Road, North Canton, Ohio 44720. Diebold Self-

Service Systems is a wholly-owned subsidiary of Diebold Nixdorf, Inc.



1
    Diebold, Inc. has been renamed Diebold Nixdorf, Inc.
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 2 of 14 PageID #: 1725




           4.      Upon information and belief, Hyosung TNS Inc. is a company organized and

existing under the laws of South Korea, having a principal place of business at 281

Gwangpyeong-ro, Gangnam-gu Gu, Gangnam-Gu, Seoul, South Korea. Upon information and

belief, Hyosung TNS, Inc., among other things, engages in the sale for importation in the United

States and importation into the United States of automated teller machines, ATM modules,

components thereof, and products containing the same, including the Accused Products

described below.

           5.      Upon information and belief, Nautilus Hyosung America Inc.2 is a company

organized and existing under the laws of the State of Delaware, having a principal place of

business at 6641 N. Beltline Road, Suite 100, Irving, TX 75063. Upon information and belief,

Nautilus Hyosung America Inc. among other things, engages in the importation into the United

States and sale after importation into the United States of automated teller machines, ATM

modules, components thereof, and products containing the same, including the Accused Products

described below. Upon information and belief, Nautilus Hyosung America Inc. is a subsidiary of

Hyosung TNS Inc.

                                      JURISDICTION AND VENUE

           6.      This action arises under the patent laws of the United States, Title 35 of the

United States Code. Thus, this Court has subject matter jurisdiction over the claims in this action

pursuant to 28 U.S.C. §§ 1331 and 1338(a).

           7.      This Court has personal jurisdiction over Defendants, who have engaged in and

conducted substantial business within the District of Delaware, including engaging in at least a

portion of the infringing acts alleged herein through the sales, marketing, and service of

2
    Nautilus Hyosung, Inc. has changed its name to Hyosung TNS Inc.




                                                        2
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 3 of 14 PageID #: 1726




infringing products in the District of Delaware. As such, Defendants have purposefully directed

their activities at, and caused damages to, residents of this District.

       8.      Venue is proper in this District. Nautilus Hyosung America Inc. is a Delaware

corporation, and therefore resides in Delaware for venue purposes in patent cases under 28

U.S.C. § 1400(b). Hyosung TNS, Inc. is a foreign corporation and can be sued in the District of

Delaware, because venue is proper as to a foreign defendant in any district under 28 U.S.C. §

1391(c)(3).

                                          BACKGROUND

       9.      Since its founding in 1859, Diebold has been a leader in providing innovative

products and services for the financial industry, first manufacturing safes and vaults, and later

manufacturing more diversified financial equipment and providing first class service. In 1973,

Diebold introduced its landmark Total Automatic Banking System 500 (TABS 500), the first

automatic banking system of its kind.

       10.     Since then, Diebold has continued to be an innovator and leader in the security

and financial self-services industry. In 2003, Diebold launched a new line of ATMs – the

Opteva® series – setting a new level of performance, reliability and flexibility in the industry.

And in 2015, Diebold launched its next generation line of ATMs (named the “Diebold Series”).

Opteva® and the Diebold Series were the result of many years and millions of dollars of

domestic research and development.

       11.     Research and development are keys to Diebold’s success and provide the

necessary cornerstone for its cutting-edge products.         Diebold’s research, development, and

innovation in the financial and security industries have resulted in the issuance of more than

2,500 patents over the years.




                                                   3
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 4 of 14 PageID #: 1727




          12.   This case involves two (2) patents that represent Diebold’s pioneering innovations

in deposit automation, cash dispensing, security, and service. These important patents include:

(i) U.S. Patent No. 6,082,616, entitled “Automated Banking Machine Enclosure” (the “616

Patent”); and (ii) U.S. Patent No. 7,832,631, entitled “Method of Reading Coded Records

Including Magnetic Indicia on Checks Deposited in an Automated Banking Machine” (the “631

Patent”) (collectively, the “Asserted Patents”).

          13.   The 616 Patent was duly and lawfully issued by the United States Patent and

Trademark Office (“USPTO”) on July 4, 2000. A copy of the 616 Patent is attached hereto as

Exhibit A.

          14.   Plaintiff Diebold Nixdorf Inc. is the owner and assignee of all rights, title, and

interest in and to the 616 Patent and holds the right to sue and recover damages for infringement

thereof, including past damages.

          15.   The 631 Patent was duly and lawfully issued by the USPTO on November 16,

2000. A copy of the 631 Patent is attached hereto as Exhibit B.

          16.   Plaintiff Diebold Self-Service Systems is the owner and assignee of all rights,

title, and interest in and to the 631 Patent and holds the right to sue and recover damages for

infringement thereof, including past damages.

                         DEFENDANTS’ INFRINGING ACTIVITIES

          17.   Plaintiffs incorporate the preceding paragraphs by reference as if fully set forth

herein.

          18.   As discussed in further detail below, Defendants manufacture, import, and sell

within the United States certain automated teller machines and components thereof (the

“Accused Products”) that infringe the Asserted Patents.




                                                   4
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 5 of 14 PageID #: 1728




       19.     Hyosung also contributes to the infringement of the Asserted Patents by selling

for importation into the United States, importing into the United States, and/or selling within the

United States after importation the Accused Products and the non-staple constituent parts of

those devices, which are not suitable for substantial noninfringing use and which embody a

material part of the inventions described in the Asserted Patents. These devices are known by

Hyosung to be especially made or especially adapted for use in the infringement of the Asserted

Patents. Specifically, Hyosung sells the Accused Products to resellers and end users with

knowledge that the devices infringe. End users of those devices directly infringe the Asserted

Patents.

       20.     In addition, Hyosung also induces, and continues to induce, infringement of the

Asserted Patents by encouraging and facilitating others to perform acts known by Hyosung to

infringe the Asserted Patents with the specific intent that those performing the acts infringe the

Asserted Patents.

       21.     Hyosung had actual knowledge of the Asserted Patents as of at least October 16,

2015, when Diebold: (i) provided Hyosung with copies of the Asserted Patents; (ii) described in

claim charts how Hyosung, its customers, and/or users of the Accused Products infringed each of

the Asserted Claims; and (iii) described how Hyosung specifically encouraged its customers

and/or users of the Accused Products to infringe each of the asserted claims. Upon information

and belief, Hyosung had actual knowledge of at least the 631 Patent prior to October 16, 2015.

See In re Certain ATM Products, Components Thereof, and Products Containing the Same, Inv.

No. 337-TA-972, Initial Determination       (I.T.C. Nov. 30, 2016) (Public Version) at p. 156

(attached hereto as Exhibit C) (finding that there “is strong circumstantial evidence that Nautilus




                                                5
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 6 of 14 PageID #: 1729




had knowledge of Diebold’s patented technology, copied it, and encouraged its customers to use

it in an infringing way.”).

       22.     Hyosung’s acts of infringement have caused damage to Diebold. Diebold is

entitled to recover from Hyosung the damages sustained by Diebold as a result of Hyosung’s

wrongful acts in an amount subject to proof at trial.

       23.     Hyosung’s infringement of the Asserted Patents has been and continues to be

willful. Hyosung has committed and continues to commit acts of infringement despite a high

likelihood that its actions constitute infringement, and Hyosung knew or should have known that

its actions constituted infringement, and Hyosung knew or should have known that its actions

constituted an unjustifiably high risk of infringement.

       24.     As such, Plaintiffs assert the following against Defendants:

                                  FIRST CAUSE OF ACTION
                                (Infringement of the 616 Patent)

       25.     Hyosung directly infringes, contributes to the infringement of, and/or induces the

infringement of at least claims 1, 2, 5- 8, 10, 16-18, 20, 22, 23, 26, and 27 of the 616 Patent in

violation of 35 U.S.C. § 271 with respect to Hyosung ATMs having a rollout tray with a service

opening including, but not limited to, the Halo, Halo S, NH2600, MX2600, Halo II, MX2600SE,

MX5000CE, MX5000SE, MX5200XP, MX5200W7, MX5200SE, MX5300, MX5300CE,

MX5300XP, and MX5600 ATMs (the “616 Accused Products”). A claim chart illustrating how

the 616 Accused Products infringe the claims of the 616 Patent is attached as Exhibit C.

       26.     For example, Hyosung directly infringes the 616 Patent by making, using, selling,

offering to sell within the United States and/or importing into the United States the 616 Accused

Products.




                                                 6
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 7 of 14 PageID #: 1730




       27.     Hyosung has also induced, and continues to induce, infringement of the 616

Patent by encouraging and facilitating others to perform acts known by Hyosung to infringe the

Asserted Patents with the specific intent that those performing the acts infringe the Asserted

Patents.

       28.     For example, upon information and belief, Hyosung instructs and encourages

users to use the Accused Products in a manner that infringes the asserted claims of the 616 Patent

in at least the following ways: (i) Hyosung advertises and distributes user manuals that

encourage its customers to perform certain maintenance procedures through the service opening

of a rollout tray, including the repair or replacement of the encrypted pin pad (“EPP”), and (ii)

the use of such procedures infringes the asserted claims of the 616 Patent.

       29.     Hyosung also contributes to the infringement of the 616 Patent by selling for

importation into the United States, importing into the United States, and/or or selling within the

United States after importation the Accused Products having a rollout tray with a service

opening, for which there is no suitable or substantial noninfringing use and which embody a

material part of the inventions described in the 616 Patent. In addition, upon information and

belief, Accused Products having a rollout tray with a service opening are known by Hyosung to

be made or especially adapted for use in the infringement of the Asserted Patents.

       30.     Hyosung’s infringement has been willful and deliberate. Upon information and

belief, Hyosung had actual knowledge of the 616 Patent as of at least October 16, 2015, when

Diebold: (i) provided Hyosung with copies of the 616 Patent; (ii) described how Hyosung, its

customers, and/or users of the Accused Products infringed certain of the Asserted Claims using

claim charts; and (iii) described how Hyosung specifically encouraged its customers and/or users

of the Accused Products to infringe each of the asserted claims.




                                                7
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 8 of 14 PageID #: 1731




       31.     Diebold has been injured and seeks damages to adequately compensate it for

Hyosung’s infringement of the 616 Patent. Such damages should be no less than a reasonable

royalty under 35 U.S.C. § 284.

       32.     Diebold has and will continue to be irreparably harmed should Hyosung continue

to infringe the 616 Patent. Diebold therefore requests that this Court enter an order under 35

U.S.C. § 283 permanently enjoining Hyosung from continuing to make, use, sell, offer for sale,

and/or import into the United States the products accused of infringing the 616 Patent and from

further inducing or contributing to the infringement of the 616 Patent.

                                 SECOND CAUSE OF ACTION
                                 (Infringement of the 631 Patent)

       33.     Hyosung directly infringes, contributes to the infringement of, and/or induces the

infringement of at least claims 1-8 and 12-20 of the 631 Patent in violation of 35 U.S.C. § 271

with respect to all deposit-automation equipped Hyosung ATMs with a Bulk Check Acceptor

(“BCA”), a Cash & Check-in Module (“CCiM”) and/or any other device having a width sensor,

a stationary MICR head, and a movable MICR head. Such devices are included in at least the

following models of Hyosung ATMs: MX7600DA, MX7600DR, MX7600DS, MX7600FFL,

MX7600I, MX7600R, MX7600T, MX7600TA, MX7600TL, MX7600TR, MX7600 Lobby,

MX7800D, MX7800I, MX7800TTW, MX8200QT, MX8700QT 2.5.5, MX8700QT2.5.1,

MX8700TCX and MX8800 (collectively, the 631 Accused Products). A claim chart illustrating

how the 631 Accused Products infringe the claims of the 631 Patent is attached as Exhibit H.

       34.     Hyosung directly infringes the 631 Patent by making, using, selling, offering to

sell within the United States and/or importing into the United States 631 Accused Products.

       35.     Hyosung has also induced, and continues to induce, infringement of the 631

Patent by encouraging and facilitating others to perform acts known by Hyosung to infringe the



                                                8
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 9 of 14 PageID #: 1732




Asserted Patents with the specific intent that those performing the acts infringe the Asserted

Patents.

       36.     For example, upon information and belief, Hyosung instructs and encourages

users to use the 631 Accused Products in a manner that infringes the asserted claims of the 631

Patent in at least the following ways: (i) Hyosung advertises and distributes user manuals that

encourage its customers to purchase BCAs and CCiMs and provide detailed instructions

regarding how to install the BCA in an ATM and (ii) an ATM that includes a BCA or CCiM

infringes the asserted claims of the 631 Patent.     In addition, upon information and belief,

Hyosung encourages ATM users to use Hyosung ATMs that include a BCA or CCiM by

providing user manuals and advertisements that encourage use of deposit automation features of

those ATMs. As found by the ITC, there “is strong circumstantial evidence that Nautilus had

knowledge of Diebold’s patented technology, copied it, and encouraged its customers to use it in

an infringing way.” In re Certain Automated Teller Machines, ATM Products, Components

Thereof, and Products Containing the Same, Inv. No. 337-TA-972, Initial Determination (I.T.C.

Nov. 30, 2016) (Public Version) at p. 156.

       37.     Hyosung also contributes to the infringement of the 631 Patent by selling for

importation into the United States, importing into the United States, and/or or selling within the

United States after importation the Accused Products and the non-staple constituent parts of

those devices, which are not suitable for substantial noninfringing use and which embody a

material part of the inventions described in the 631 Patent.      These devices are known by

Hyosung to be especially made or especially adapted for use in the infringement of the 631

Patent. Specifically, Hyosung sells the 631 Accused Products to resellers non-staple constituent

parts of those devices, such BCAs, CCiMs, and other components including recognition modules




                                                9
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 10 of 14 PageID #: 1733




for BCAs and CCiMs, to customers and end users with knowledge that the devices will be used

in a matter that infringes the 631 Patent infringe. End users of those devices directly infringe the

631 Patent. See id. at 157.

       38.     Hyosung’s infringement has been willful and deliberate. Hyosung had actual

knowledge of the 631 Patent and its infringement thereof at least as of at least October 16, 2015,

when Diebold: (i) provided Hyosung with copies of the 631 Patent; (ii) described in claim charts

how Hyosung, its customers, and/or users of the Accused Products infringed certain of the

Asserted Claims; and (iii) described how Hyosung specifically encouraged its customers and/or

users of the Accused Products to infringe each of the asserted claims. See id. at 155.

       39.     Moreover, the International Trade Commission has found that, prior to the filing

of this Complaint, there “is strong circumstantial evidence that Nautilus had knowledge of

Diebold’s patented technology, copied it, and encouraged its customers to use it in an infringing

way.” Id. at p. 156. Such acts constitute willful and deliberate infringement for which enhanced

damages should be awarded.

       40.     Diebold has been injured and seeks damages to adequately compensate it for

Hyosung’s infringement of the 631 Patent. Such damages should be no less than a reasonable

royalty under 35 U.S.C. § 284.

       41.     Diebold has and will continue to be irreparably harmed should Hyosung continue

to infringe the 631 Patent. Diebold therefore requests that this Court enter an order under 35

U.S.C. § 283 permanently enjoining Hyosung from continuing to make, use, sell, offer for sale,

and/or import into the United States the products accused of infringing the 631 Patent and from

further inducing or contributing to the infringement of the 631 Patent.




                                                10
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 11 of 14 PageID #: 1734




                                           DAMAGES

       42.    For the above-described infringement, Diebold has suffered injury and seeks a

permanent injunction and damages, in an amount to be proven at trial, to adequately compensate

it for Hyosung’s infringement of the Asserted Patents. Such damages should be no less than the

amount of a reasonable royalty under 35 U.S.C. § 284.

                                        JURY DEMAND

       43.    Diebold requests a jury trial of all issues triable of right by a jury.

                                    PRAYER FOR RELIEF

       WHEREFORE, Diebold respectfully requests the following relief:

              a.      A judgment in favor of Diebold that Hyosung has infringed the 616

       Patent, whether literally or under the doctrine of equivalents, as described herein;

              b.      A judgment in favor of Diebold that Hyosung has infringed the 631

       Patent, whether literally or under the doctrine of equivalents, as described herein;

              c.      A judgment that Hyosung’s infringement of the asserted claims of the

       Asserted Patents was willful, and that Hyosung’s continued infringement of the asserted

       claims was willful;

              d.      A judgment and order requiring Hyosung to pay Diebold’s damages, costs,

       expenses, and pre-judgment and post-judgment interest for Hyosung’s infringement of

       the 616 Patent as provided under 35 U.S.C. § 284, including supplemental damages for

       any continuing post-verdict or post-judgment infringement with an accounting as needed;

              e.      A judgement and order awarding enhanced damages pursuant to 35 U.S.C.

       § 284 for Hyosung’s infringement of the 616 Patent;

              f.      A judgment and order requiring Hyosung to pay Diebold’s damages, costs,

       expenses, and pre-judgment and post-judgment interest for Hyosung’s infringement of


                                                 11
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 12 of 14 PageID #: 1735




      the 631 Patent as provided under 35 U.S.C. § 284, including supplemental damages for

      any continuing post-verdict or post-judgment infringement with an accounting as needed;

             g.      A judgement and order awarding enhanced damages pursuant to 35 U.S.C.

      § 284 for Hyosung’s infringement of the 631 Patent;

             h.      An order under 35 U.S.C. § 283 permanently enjoining Hyosung from

      continuing to make, use, sell, offer to sell, and/or import into the United States the

      products accused of infringing the 616 Patent and from further inducing or contributing

      to the infringement of the 616 Patent;

             i.      An order under 35 U.S.C. § 283 permanently enjoining Hyosung from

      continuing to make, use, sell, offer to sell, and/or import into the United States the

      products accused of infringing the 631 Patent and from further inducing or contributing

      to the infringement of the 631 Patent;

             j.      A judgment and order that this is an exceptional case and awarding Nokia

      its reasonable attorneys’ fees pursuant to 35 U.S.C. § 285;

             k.      Such other relief as the Court deems just and proper.




                                               12
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 13 of 14 PageID #: 1736




                                       MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                       /s/ Rodger D. Smith II

                                       Rodger D. Smith II (#3778)
                                       Stephen J. Kraftschik (#5623)
                                       1201 North Market Street
                                       P.O. Box 1347
OF COUNSEL:                            Wilmington, DE 19899
                                       (302) 658-9200
Patrick J. Flinn                       rsmith@mnat.com
Keith E. Broyles                       skraftschik@mnat.com
David S. Frist
Joshua M. Weeks                        Attorneys for Plaintiffs
ALSTON & BIRD LLP
One Atlantic Center
1201 West Peachtree Street
Suite 4200
Atlanta, GA 30309
(404) 881-7000

September 27, 2019




                                      13
Case 1:19-cv-01695-LPS Document 38 Filed 09/27/19 Page 14 of 14 PageID #: 1737




                                  CERTIFICATE OF SERVICE

                I hereby certify that on September 27, 2019, I caused the foregoing to be

electronically filed with the Clerk of the Court using CM/ECF, which will send notification of

such filing to all registered participants.

                I further certify that I caused copies of the foregoing document to be served on

September 27, 2019, upon the following in the manner indicated:

Kevin C. Wheeler                                                    VIA ELECTRONIC MAIL
LATHAM & WATHKINS LLP
555 Eleventh Street, NW, Suite 1000
Washington, DC 20004
Attorney for Defendants

                                                    /s/ Rodger D. Smith II

                                                    Rodger D. Smith II (#3778)
